 In the Matter of AMERICAN TRI-STATE PAPER Box Co.andNASHVILLEPAPER PRODUCTS AND SPECIALTY WORKERS UNION No. 513, SUBORDI-NATE TO INTERNATIONAL PRINTING PRESSMEN'S AND ASSISTANTS' UNIONOF NORTH AMERICA, A. F. OF L.Case No. 10-R-1472.-Decided August 3, 1945Mr. Cecil Sims,of Nashville, Tenn., for the Company..41r.E. H. Cantrell,of Nashville, Tenn., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Nashville Paper Productsand Specialty Workers Union No. 513, subordinate to InternationalPrinting Pressmen's and Assistants' Union of North America, A. F.of L., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Amer-ican Tri-State Paper Box Co., Nashville, Tennessee, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Albert D. Maynard, TrialExaminer.Said hearing was held at Nashville, Tennessee, on May31, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Tri-State Paper Box Co., a Tennessee corporation havingits only plant at Nashville, Tennessee, is engaged in the manufacture,63 N. L. R. B., No. 17.126 AMERICAN TRI-STATE PAPER BOX CO.127sale, and distribution of paper boxes and folding cartons.The prin-cipal raw materials used by the Company are box-board, paper, andglue.During the year 1944, the Company purchased raw materialsvalued at approximately $50,000, of which approximately 25 percentwas shipped from points outside the State of Tennessee.During thesame period, the Company manufactured products valued at approx-imately $100,000, of which approximately 15 percent was shipped topoints outside the State.The Company admits that it is' engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDNashville Paper Products and Specialty Workers Union No. 513,subordinate to International Printing Pressmen's and Assistants'Union of North America, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees.At the hearing the Company asserted that its refusal to recognizethe Union, as well as its position that no election should be directed atthis time, is predicated on the fact that in a Board election held- onDecember 1, 1944, a majority of its employees had voted against repre-sentation by the Union.However, about 8 months have elapsedsince the election, and the Union has submitted authorization cards,all apparently dated subsequent to December 1, 1944, bearing the signa-tures of a majority of the Company's employees.' In these circum-stances, we believe that the policies of the Act will best be effectuatedby conducting an election on the present petition."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'SeeMatter of American Tri-State Paper BoxCo., 59 N L.R. B. 226Out of approxi-mately 21 eligible voters, 7 employees voted in favor of the Union, and 12 against it2The Field Examiner's report, iiftroduced into evidence at the hearing, reveals that theUnion submitted 16 authorization cards ; that the names of 14 persons appearing on thecards were listed on the Company's pay roll of April 20, 1945, which contained the namesof 23 employees in the alleged appropriate unit;that 1 of the 2 remaining cards was datedafter the April 20, 1945, pay roll ; and that 13 of the cards were dated "March," 2 "April,"and 1 was undatedAt the hearing the Trial Examiner stated that the Union submitted two additional"applications for membership cards" ; that one of the cards was dated May 1943, and thatthe other was undatedSeeMatter of Chrysler Corporation,37 N L R B 877,Matter of New York CentralIron Works,37 N. L. It B S94,Matter of Greenlee Bios & Company,33 N. L. R B. 1042Matter of Indiana Bridge Company, Inc.,57 N. LR B 681. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees of the Company, including the maintenance andgeneral helper,-' but excluding the bookkeeper, the watchman,5 execu-tive employees, foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the-Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Tri-StatePaper Box Co., Nashville, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay.-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenW. H. Jones.The Union seeks to exclude the watchman,whereas the Company takes a neutral posi-tion with respect to him.Apparently, he is employed full time elsewhere,serves also,as ageneral watchman in the neighborhood;and spends only about 5-minutes out of each hourduring the night in the Company's plant.Under these circumstances,we shall exclude thewatchman. AMERICAN TRI-STATE PAPER BOX CO.129rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Nashville Paper Prod-ucts and Specialty Workers Union No. 513, subordinate to Interna-tional Printing Pressmen's and Assistants' Union of North America,A. F. of L., for the purposes of collective bargaining.MR.GERARDD. REILLYtook no part in the consideration of the aboveDecision and Direction of Election.